Title: From Thomas Jefferson to Thomas Cooper, 27 August 1820
From: Jefferson, Thomas
To: Cooper, Thomas


Dear Sir
Monticello
Aug. 27. 20.
I recieved yesterday your favor of the 21. and am glad to learn that you will return to Columbia by land; in which case I hope you will take this in your way, and to prevent disappointment I must state to you my movements.Sep.6.I shall set out to Poplar Forest.24.I shall be at home.Oct.4.the Visitors of the University meet.11.I shall return to Poplar Forest to stay till winter,as you propose to be at Columbia about the middle of October, it will bring you here in the interval of my being at home, and if your movements require it I can without inconvenience delay my departure of Oct. 11. to any later time.You mention that mr Nulty cannot be appointed until the trustees meet, when will that be?my grandson & his relation have been lately told that Columbia is pestiferously unhealthy, that it is on a peninsul nearly surrounded by the river and it’s low grounds. as I had ever understood it to be in a hilly, healthy country, I give no ear to this information. but to satisfy mr Eppes (the father) I will thank you for information; and if put into the mail immediately, it may get here before my departure. I salute you with constant friendship and respect.Th: Jefferson